MILLER, Judge,
concurring.
The board correctly concluded that— since opposer in its affidavit has not attested to the use of the term “EXXON” as a trade name or house mark to identify any product or service of opposer, we conclude that opposer has not overcome the facts set forth and attested to in applicant’s exhibits and affidavit .
Fed.R.Civ.P. 56(e) places an affirmative duty on a party opposing a motion for summary judgment to “set forth specific facts showing that there is a genuine issue for trial.” Exxon has failed even to allege such facts and, on that basis, summary judgment was correctly awarded against it.